Exhibit 10.7




EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of December 12, 2016, by
and between Alexion Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and David J. Anderson (the “Employee”).
WITNESSETH
WHEREAS, the Company agrees to employ the Employee subject to the terms and
conditions contained in this Agreement; and
WHEREAS, the Employee agrees to accept employment with the Company, subject to
the terms and conditions contained in this Agreement,
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
1.
Employment Duties and Acceptance.

(a)    The Company hereby employs the Employee, for the Term (as hereinafter
defined), to render full-time services to the Company as Chief Financial Officer
and to perform such duties commensurate with such office or other office as the
Employee shall reasonably be directed by the Company to perform. The Employee
hereby accepts such employment and agrees to render the services described
above. The Employee shall report to the Company’s Chief Executive Officer or
Interim Chief Executive Officer (the “CEO”).
(b)    During the Term, the Employee shall devote his full business time and his
best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its affiliates and
to the discharge of his duties and responsibilities hereunder. Notwithstanding
anything to the contrary herein, although the Employee shall provide services as
a full-time employee, it is understood that the Employee, with written consent
of the CEO, may (1) have non full-time academic appointments; (2) participate in
professional activities; (3) publish academic articles; (4) participate in
community and/or philanthropic activities and (5) serve on a board of directors,
governing body or in any other capacity with up to one company or organization
engaged in activities unrelated to the business of the Company and may receive
compensation in exchange for such service (“External board service”)
(collectively, “Permitted Activities”), only to the extent that such Permitted
Activities do not interfere with the Employee’s duties to the Company or create
a conflict of interest for the Employee. Employee shall obtain written consent
from the Board of Directors of the Company (the “Board”) before engaging in any
External board service that would result in the Employee’s participation on more
than one external board; however, the parties agree that (i) the Employee may
continue the External board service specified in Exhibit B, (ii) the Employee
will not accept any new committee chair positions during the Term but may
continue to serve in such capacity if he held the position as of the Effective
Date (as hereinafter defined), and (iii) the Company may periodically review
whether and any External board service should be reduced or eliminated. The CEO
or the Board may withdraw consent for any Permitted Activity at any time


1

--------------------------------------------------------------------------------




if, in the judgment of the CEO or the Board, such Permitted Activity interferes
with the Employee’s duties to the Company or creates a conflict of interest for
the Employee.
(c)    The Employee shall perform the Employee’s duties in compliance with (i)
this Agreement, (ii) all applicable laws and regulations, and (iii) Company’s
policies and practices, including its Employee Code of Ethics and Business
Conduct, Equal Opportunity Employment and Non-Discrimination and Non-Harassment
policies, and compliance policies.
2.
Term of Employment.

The term of the Employee’s employment under this Agreement (the “Term”) shall
commence as of December 12, 2016 (the “Effective Date”) and shall end on the
first anniversary of the Effective Date, unless sooner terminated pursuant to
Section 6 or 7 of this Agreement. Notwithstanding the foregoing, unless notice
is given by the Employee or the Company at least thirty (30) days prior to the
expiration of the Term (or at least thirty (30) days prior to the expiration of
any extension hereof), the Term shall be automatically extended by three (3)
months from the date it would otherwise end (whether upon expiration of the
original Term or any extension(s) thereof), unless sooner terminated pursuant to
Section 6, 7, or 8 hereof.
3.
Compensation and Benefits.

(a)    As compensation for services to be rendered pursuant to this Agreement,
the Company agrees to pay the Employee, during the Term, an annualized salary of
$4,550,000 (the “Salary”), payable pro rata in bi-weekly installments in
accordance with the Company’s regular payroll practices.
(b)    Except as set forth in this Agreement, unless the Compensation Committee
of the Board otherwise determines in its sole discretion, and to the extent
consistent with applicable law, (A) the Employee will not be eligible to
participate in any Company cash-based incentive plans or programs applicable to
the Company’s Senior Officers (collectively, the “Senior Officer Plans”),
including, without limitation, any severance plan, change in control plan, or
cash bonus plan, and (B) the Employee will not be eligible to participate in any
Company compensation or employee benefit plan, program, or agreement or policy
(collectively with the Senior Officer Plans, “Plans”), except as otherwise
required by applicable regulations.
(c)    The Employee shall be eligible to receive stock-based awards under the
equity incentive plan or program maintained by the Company as in effect from
time to time (such plan, as so in effect, the “Equity Plan”) in the discretion
of the Board or the Committee. Any such stock-based award will be subject to the
terms of the Equity Plan, the terms of the award agreement evidencing such
stock-based award, and such other restrictions and limitations as are generally
applicable to shares of the Company’s common stock or Company employees or
otherwise imposed by law.
(d)    The Company shall pay or reimburse the Employee for all reasonable,
customary and necessary business expenses actually incurred or paid by the
Employee during the Term in the performance of services under this Agreement,
subject to travel and other policies and such


2

--------------------------------------------------------------------------------




reasonable substantiation and documentation as may be required by the Company
from time to time, subject to Section 19(g) of this Agreement. During the Term,
the Company agrees to pay the Employee an allowance of $5,000 per month, subject
to applicable taxes and withholdings, for lodging, transportation and similar
expenses, subject to Section 19(g) of this Agreement.
(e)    During the Term, the Employee shall be eligible to participate in all
employee benefit plans from time to time in effect for employees of the Company
generally, except to the extent such plans are duplicative of benefits otherwise
provided under this Agreement (e.g., a severance pay plan). Participation in
such employee benefit plans will be subject to the terms of the applicable plan
documents and generally applicable Company policies, as the same may be in
effect from time to time, and any other restrictions or limitations imposed by
law.
(f)    During the Term, the Employee shall be eligible for paid vacation of four
weeks and two personal days per calendar year taken in accordance with
applicable Company policy.
4.
Confidentiality.

As part of the consideration for the compensation and benefits to be paid to the
Employee hereunder, and as additional incentive for the Company to enter into
this Agreement, the Employee agrees to execute prior to the Effective Date, and
to abide by, the Proprietary Information and Inventions Agreement attached
hereto as Exhibit A. Notwithstanding any other provision of this Agreement, the
Employee shall continue to be bound by the terms of such Proprietary Information
and Inventions Agreement which shall survive the termination of this Agreement
in accordance with its terms.
5.
Non-Competition, Non-Solicitation and Non-Disparagement.

(a)    During the Term, the Employee shall not (1) provide any services,
directly or indirectly, to any other business or commercial entity without the
consent of the Company, which may be withheld in the Company’s sole discretion,
or (2) participate in the formation of any business or commercial entity without
the consent of the Company, which may be withheld in the Company’s sole
discretion; provided, however, that nothing contained in this Section 5(a) shall
be deemed to prohibit the Employee from acquiring, solely as an investment,
shares of capital stock (or other interests) of any corporation (or other
entity) not exceeding 2% of such corporation’s (or other entity’s) then
outstanding shares of capital stock and provided, further, that nothing
contained herein shall be deemed to limit the Employee’s Permitted Activities
pursuant to Section 1(b).
(b)    Upon (i) the termination of the Employee’s employment by the Company for
any reason other than pursuant to Section 6(a) or Section 6(b), (ii) the
Company’s decision not to renew the Term under Section 2 hereof (“Non-Renewal”)
or (iii) a termination of the Employee’s employment by the Employee for any
reason, following such termination of employment and during the Restricted
Period, the Employee shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer, or otherwise,
compete with the Company or any of its affiliates, or undertake any planning for
any business competitive with the Company or any of its affiliates.
Specifically, but without limiting the foregoing, during the


3

--------------------------------------------------------------------------------




Restricted Period the Employee will not: (1) provide any services directly or
indirectly, whether as an employee or independent contractor or otherwise,
whether with or without compensation, to any other business or commercial entity
in the United States that is competitive with all or any portion of the business
of the Company or its affiliates; (2) participate in the formation of any
business or commercial entity in the United States that is competitive with all
or any portion of the business of the Company or its affiliates, (3) directly or
indirectly seek to employ, any person employed by the Company or any of its
affiliates anywhere in the world, or otherwise encourage or entice any such
person to leave such employment; (4) solicit or encourage any independent
contractor providing services to the Company or any of its affiliates anywhere
in the world to terminate or diminish its relationship with the Company or its
affiliates; or (5) solicit or encourage any customer, consultant, or vendor of
the Company or its affiliates, anywhere in the world, to terminate or diminish
its relationship with the Company or its affiliates; provided, however, that
nothing contained in this Section 5(b) shall be deemed to prohibit the Employee
from acquiring, solely as an investment, shares of capital stock (or other
interests) of any corporation (or other entity) not exceeding 2% of such
corporation’s (or other entity’s) then outstanding shares of capital stock and
provided, further, that nothing contained herein shall be deemed to limit
Employee’s Permitted Activities pursuant to Section 1(b). This Section 5(b)
shall be subject to written waivers that may be obtained by the Employee from
the Company.
(c)    At no time during the Term or thereafter, regardless of the reason for
termination, will the Employee knowingly make any written or verbal untrue
statement that disparages the Company, its affiliates, its business, its
management, or its products in communications with any customer, client or the
public. The Employee will, furthermore, not otherwise do or say anything that
could disrupt the good morale of employees of the Company or any of its
affiliates, or that harms the interests or reputation of the Company or any of
its affiliates.
(d)    Nothing in this Agreement or the Proprietary Information and Inventions
Agreement limits, restricts, or in any other way affects the Employee’s ability
to disclose possible violations of law to any governmental agency or entity or
to any official or staff person of a governmental agency or entity; nor does any
provision in this Agreement or the Proprietary Information and Inventions
Agreement require the Employee to seek prior authorization or notify the Company
before making any such disclosure.
(e)    The Employee acknowledges that he has read and considered all the terms
and conditions of this Agreement, including the restraints imposed upon him
pursuant to Sections 5(a), 5(b), and 5(c) above. The Employee agrees without
reservation that these restraints are necessary for the reasonable and proper
protection of the Company and its affiliates, and are reasonable in respect to
subject matter, length of time, and geographic area. If the Employee commits a
breach, or threatens to commit a breach, of any of the provisions of this
Section 5, the Company shall have the right and remedy to have the provisions of
this Agreement specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and that money damages may not provide
an adequate remedy to the Company. The Employee therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the


4

--------------------------------------------------------------------------------




Employee of any of the provisions of this Section 5, without having to post
bond. So that the Company may enjoy the full benefit of the covenants contained
above, the Employee agrees that the Restricted Period shall be tolled, and shall
not run, during the period of any breach by the Employee of such covenants.
(f)    If any of the covenants contained in this Section 5, or any part thereof,
is hereafter construed to be invalid or unenforceable, the same shall not affect
the remainder of the covenant or covenants, which shall be given full effect
without regard to the invalid portions.
(g)    If any of the covenants contained in this Section 5, or any part thereof,
is held to be unenforceable because of the duration or scope of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision, and that the parties intend for the court to modify the duration
and/or area of such provision to the maximum extent permitted by law. The
parties agree that in its reduced form, such provision shall then be
enforceable.
(h)    In the event that the courts of any one or more of such states shall hold
any such covenant wholly unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties hereto that such determination not
bar or in any way affect the Company’s right to the relief provided above in the
courts of any other states within the geographical scope of such other
covenants, as to breaches of such covenants in such other respective
jurisdictions, the above covenants as they relate to each state being, for this
purpose, severable into diverse and independent covenants.
6.
Termination by the Company.

The Company may terminate the employment of the Employee as follows during the
Term if any one or more of the following shall occur:
(a)    Death. If the Employee shall die during the Term, the Employee’s
employment hereunder shall automatically terminate.
(b)    Disability. If the Employee shall become physically or mentally disabled
so that the Employee is unable substantially to perform his services hereunder
for (1) a period of 120 consecutive days, or (2) for shorter periods aggregating
to 180 days during any twelve-month period, the Company may terminate the
Employee’s employment hereunder upon written notice given by the Company to the
Employee.
(c)    For Cause. If the Employee acts, or fails to act, in a manner that
provides Cause for termination, the Company may at any time terminate the
Employee’s employment hereunder upon written notice given by the Company to the
Employee. For purposes of this Agreement, the term “Cause” means (1) the
Employee’s indictment for, or conviction of, a felony or other crime involving
moral turpitude, or any crime or serious offense involving money or other
property which constitutes a felony in the jurisdiction involved, (2) the
Employee’s willful and continual neglect or failure to discharge duties
(including fiduciary duties), responsibilities and obligations with respect to
the Company hereunder; provided such neglect or failure, if susceptible of cure,


5

--------------------------------------------------------------------------------




remains uncured for a period of thirty (30) days after written notice describing
the same is given to the Employee; provided further that isolated and
insubstantial neglect or failures shall not constitute Cause hereunder, (3) the
Employee’s material breach of this Agreement or any other material agreement
with the Company, (4) the Employee’s violation of Section 5 hereof or the
Employee’s breach of any confidentiality provisions contained in the Proprietary
Information and Inventions Agreement, or (5) any act of fraud or embezzlement by
the Employee involving the Company or any of its affiliates.
(d)    Without Cause. The Company may at any time terminate the Employee’s
employment hereunder without Cause upon written notice given by the Company to
the Employee.
7.
Termination by the Employee.

(a)    Other than for Constructive Termination. The Employee may terminate his
employment hereunder at any time, for any reason and for no reason, upon not
less than thirty (30) days’ prior written notice to the Company.
(b)    Constructive Termination. The Employee may terminate his employment
hereunder upon written notice to the Company in the event of a material breach
by the Company of the terms of this Agreement or other material agreement with
the Employee if such breach continues uncured for thirty (30) days after the
Employee first gives written notice of such breach to the Company within sixty
(60) days after such condition first comes into existence and the Employee
terminates this Agreement not later than thirty (30) days after the Company
fails to remedy such condition.
8.
Termination by Employee for Good Reason Following a Change in Control.

In addition to Section 7(b) above, during the period commencing on the Change in
Control (as defined in Section 14) and ending on the last date of the Term, the
Employee may terminate this Agreement upon expiration of ninety (90) days’ prior
written notice if “Good Reason” exists for the Employee’s termination. For this
purpose, termination by the Employee for “Good Reason” shall mean a termination
by the Employee of his employment hereunder following the initial occurrence,
without his prior written consent, of any of the following events, unless the
Company or its successor fully cures all grounds for such termination within
thirty (30) days after receipt of the Employee’s written notice (it being
understood that a termination of employment hereunder shall only be for Good
Reason if the Employee terminates his employment not later than thirty (30) days
after the Company so fails to cure such grounds):


(a)any material adverse change in the Employee's authority, duties, titles or
offices (including reporting responsibility), from those existing immediately
prior to the Change in Control;
(b)the failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company upon a merger, consolidation, sale or similar
transaction.


6

--------------------------------------------------------------------------------




9.
Severance and Benefit Continuation.

(a)    Termination for Cause, Voluntary Termination (Other than for Constructive
Termination). In the event of a termination of the Employee’s employment by the
Company for Cause pursuant to Section 6(c) hereof, or by the Employee pursuant
to Section 7(a) hereof, no severance or other termination pay or benefits shall
be due to the Employee and the only obligation of the Company shall be to pay
the Employee any accrued but unpaid Salary as of the date of termination and any
accrued but unpaid vacation as of the date of termination (the “Accrued
Obligations”), which amounts shall be paid to the Employee within thirty (30)
days of the date of termination. In the event of a termination of the Employee’s
employment pursuant to Section 7(a), the Company may elect to waive the period
of notice required by Section 7(a), or any portion thereof, and, if the Company
so elects, the Company will pay the Employee his Salary for the period so
waived. Upon a termination covered by this Section 9(a), the Employee shall have
the same opportunity to continue group health benefits at the Employee’s expense
in accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) as is available generally to other employees terminating employment
with the Company. Any outstanding equity awards previously granted to the
Employee under the Equity Plan shall be treated in accordance with the terms of
the Equity Plan and any individual award agreements under which such equity
awards were granted.
(b)    Termination for Death or Disability or Non-Renewal by the Company. In the
event of termination of the Employee’s employment pursuant to Section 6(a) or
Section 6(b) by reason of the death or disability of the Employee, or by reason
of the Company’s non-renewal of the Term under Section 2 hereof, the Company
shall provide the Health Continuation Benefits (as defined in Section 9(c)(ii)).
In the event of a termination of the Employee’s employment due to death, the
Company shall also pay to the Employee’s estate an amount equal to thirty (30)
days of Salary within thirty (30) days of the date of termination. All
Time-Vesting Equity Awards (as defined in Section 9(c)(iii)) previously granted
to the Employee shall become immediately vested and shall remain exercisable for
such periods as provided under the terms of the Equity Plan and any individual
award agreements under which such awards were granted. All other equity awards
previously granted to the Employee will vest as determined in good faith by the
Board based on the percentage of goals and objectives achieved by the Employee
and the Company.
(c)    Involuntary Termination Without Cause or Voluntary Termination Following
Constructive Termination or With Good Reason. If (1) the Company terminates the
Employee’s employment pursuant to Section 6(d) hereof or (2) the Employee
terminates his employment pursuant to Section 7(b) or Section 8 hereof, then, in
addition to the Accrued Obligations:
(i)    the Company shall pay the Employee an amount equal to (A) the amount of
each bi-weekly pro rata Salary installment payment described in Section 3(a)
multiplied by (B) the remaining number of pro rata installments, if any, that
the Employee would be otherwise entitled to under this Agreement from the date
of Separation from Service (as defined below) until the end of the Term. Subject
to Section 9(f), such amounts will be paid to the Employee within sixty (60)
days after such Separation from Service in a cash lump sum;


7

--------------------------------------------------------------------------------




(ii)    if the Employee timely elects to continue his participation and that of
his eligible dependents in the Company’s group medical, dental and vision plans
under COBRA, the Company shall pay the Employee a lump-sum amount that, after
all applicable taxes and withholdings are deducted, is the economic equivalent
of the monthly health premiums paid by the Company on behalf of the Employee and
his eligible dependents immediately prior to the date of his Separation from
Service for the remainder of the Term (determined, for this purpose, as if no
Separation of Service occurred and no extension of the Term occurred following
Employee’s Separation from Service) (the “Health Continuation Benefits”);
provided that all such payments shall comply with the reimbursement rules of
Treasury Regulations Sections 1.409A-1(b)(9)(v) or 1.409A-3(i)(1)(iv);
(iii)    all equity awards for which the vesting schedule is based solely on the
passage of time and continuation of employment (“Time-Vesting Equity Awards”)
previously granted to the Employee shall fully and immediately vest and become
exercisable immediately prior to such termination of employment, and shall
remain exercisable for such periods as provided under the terms of the Equity
Plan and any individual award agreements under which such equity awards were
granted; and
(iv)    all equity awards, other than the Time-Vesting Equity Awards, previously
earned by and granted to the Employee shall fully and immediately vest and
become exercisable immediately prior to such termination of employment, and
shall remain exercisable for such periods as provided under the terms of the
Equity Plan and any individual award agreements under which such equity awards
were granted.
(d)    The payments provided in Section 9(c) are intended as enhanced severance
for a termination by the Company or by the Employee in the circumstances
provided and are subject to the Employee’s continued compliance with the
provisions of Section 5 hereof. As a condition to receiving such payments, the
Employee shall first execute and deliver a general release of all claims against
the Company, its affiliates, agents and employees (other than any claims or
rights pursuant to this Agreement or pursuant to equity or employee benefit
plans), in a form and substance reasonably satisfactory to the Company (the
“Release”). Any such payments and benefits shall be paid in a lump sum sixty
(60) days after the Employee’s Separation from Service, subject to Section 9(f)
below. The Employee must execute and return the Release on or before the date
specified by the Company in the prescribed form (the “Release Deadline”). The
Release Deadline will in no event be later than fifty (50) days after the
Employee’s Separation from Service. If the Employee fails to return the Release
on or before the Release Deadline, or if the Release is revoked by the Employee,
then the Employee will not be entitled to the payments described in Section
9(c).
(e)    Termination of Employment and Separation from Service. All references in
the Agreement to termination of employment, a termination, retirement, cessation
of employment, separation from service, and correlative terms, that result in
the payment or vesting of any amounts or benefits that constitute “nonqualified
deferred compensation” within the meaning of Section 409A shall be construed to
require a Separation from Service, and the date of such termination in any such
case shall be construed to mean the date of the Separation from Service.


8

--------------------------------------------------------------------------------




(f)    Payment to a “Specified Employee”. To the extent any payment hereunder
that is payable by reason of termination of the Employee’s employment
constitutes “nonqualified deferred compensation” subject to Section 409A and
would otherwise have been required to be paid during the six (6)-month period
following such termination of employment, it shall instead (unless at the
relevant time the Employee is no longer a Specified Employee) be delayed and
paid, without interest, in a lump sum on the date that is six (6) months and one
(1) day after the Employee’s termination (or, if earlier, the date of the
Employee’s death).
(g)    In the event that the Employee’s employment with the Company terminates
for any reason, except as otherwise expressly provided by the Company, the
Employee’s employment with, or other service to, all affiliates of the Company
by which he is then employed or otherwise engaged in service shall automatically
and immediately terminate.
10.
Cooperation.

At any time following his termination of employment for any reason, the Employee
will provide such information as the Company may reasonably request with respect
to any Company-related transaction or other matter in which the Employee was
involved in any way while employed by the Company. The Employee further agrees
to assist and cooperate with the Company in connection with the defense,
prosecution, government investigation, or internal investigation of any claim or
matter that may be made against, concerning, or by, the Company or its
affiliates. Such assistance and cooperation shall include timely, comprehensive,
and truthful disclosure of all relevant facts known to the Company, including
through in-person interview(s) with the Company’s internal Legal Department or
outside counsel for the Company. The Employee shall be entitled to reimbursement
for all properly documented expenses incurred in connection with rendering
services under this Section 10, including, but not limited to, reimbursement for
all reasonable travel, lodging, and meal expenses.
11.
Indemnification.

The Company shall indemnify the Employee to the fullest extent permitted by
applicable law and its then-current articles of incorporation and by-laws. The
Employee agrees to promptly notify the Company of any actual or threatened claim
arising out of or as a result of his employment with the Company. The Company
shall provide, at its expense, Directors and Officers insurance for the Employee
in amounts reasonably satisfactory to the Employee, to the extent such insurance
is available at reasonable rates, which determination shall be made by the Board
of Directors.
12.
Excise Tax.

If any payment or benefit that Employee would receive following a Change in
Control of the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be either (a) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (b) the


9

--------------------------------------------------------------------------------




largest portion, up to and including the total amount, of the Payment, whichever
of the amounts determined under (a) and (b), after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Employee’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of outstanding awards under the Equity Plan;
and reduction of employee benefits. In the event that acceleration of vesting of
outstanding awards under the Equity Plan is to be reduced, such acceleration of
vesting shall be undertaken in the reverse order of the date of grant of the
Employee’s outstanding equity awards.
The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control of the Company shall
perform the foregoing calculations. If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, then the Company shall appoint another,
nationally recognized accounting firm to make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Employee and the Company within a commercially reasonable period of time after
the date on which the Employee’s right to a Payment is triggered (if requested
at that time by the Employee or the Company). Any good faith determinations of
the accounting firm made hereunder shall be final, binding and conclusive upon
the Employee and the Company.
13.
No Mitigation.

The Employee shall not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor shall the
amount of any payment provided for hereunder be reduced by any compensation
earned by the Employee as the result of employment by another employer after the
date of termination of employment by the Company (other than as described above
in Section 9(c)(ii)).
14.
Definitions.

As used herein, the following terms have the following meaning:
(a)    “Affiliate” means and includes any person, corporation or other entity
controlling, controlled by or under common control with the corporation in
question.
(b)    “Change in Control” means the occurrence of any of the following events:


10

--------------------------------------------------------------------------------




(i)    Any Person, other than the Company, its affiliates (as defined in Rule
12b-2 under the Exchange Act) or any Company employee benefit plan (including
any trustee of such plan acting as trustee), is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing more than 40%
of the combined voting power of the then outstanding securities entitled to vote
generally in the election of Directors (“Voting Securities”) of the Company, or
(ii)    Individuals who constitute the Board of Directors of the Company (the
“Incumbent Directors”) as of the beginning of any twenty-four month period (not
including any period prior to the date of this Agreement), cease for any reason
to constitute at least a majority of the Directors. Notwithstanding the
foregoing, any individual becoming a Director subsequent to the beginning of
such period, whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the Directors then
comprising the Incumbent Directors, shall be considered an Incumbent Director;
or
(iii)    Consummation by the Company of a recapitalization, reorganization,
merger, consolidation or other similar transaction (a “Business Combination”),
with respect to which all or substantially all of the individuals and entities
who were the Beneficial Owners of the Voting Securities immediately prior to
such Business Combination (the “Incumbent Shareholders”) do not, following
consummation of all transactions intended to constitute part of such Business
Combination, beneficially own, directly or indirectly, 50% or more of the Voting
Securities of the corporation, business trust or other entity resulting from or
being the surviving entity in such Business Combination (the “Surviving
Entity”), in substantially the same proportion as their ownership of such Voting
Securities immediately prior to such Business Combination; or
(iv)    Consummation of a complete liquidation or dissolution of the Company, or
the sale or other disposition of all or substantially all of the assets of the
Company, other than to a corporation, business trust or other entity with
respect to which, following consummation of all transactions intended to
constitute part of such sale or disposition, more than 50% of the combined
Voting Securities is then owned beneficially, directly or indirectly, by the
Incumbent Shareholders in substantially the same proportion as their ownership
of the Voting Securities immediately prior to such sale or disposition.
For purposes of this definition 14(b), the following terms shall have the
meanings set forth below:
(A)“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act;
(B)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended;
and
(C)“Person” shall have the meaning as used in Sections 13(d) and 14(d) of the
Exchange Act.


11

--------------------------------------------------------------------------------




(c)     “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Restricted Period” shall mean twelve (12) months following the date of
Separation from Service.
(e)    “Separation from Service” shall mean a “separation from service” (as that
term is defined at Section 1.409A-1(h) of the Treasury Regulations under Section
409A) from the Company and from all other corporations and trades or businesses,
if any, that would be treated as a single “service recipient” with the Company
under Section 1.409A-1(h)(3) of such Treasury Regulations. The Board of
Directors or the Compensation Committee of the Board of Directors may, but need
not, elect in writing, subject to the applicable limitations under Section 409A,
any of the special elective rules prescribed in Section 1.409A-1(h) of the
Treasury Regulations for purposes of determining whether a “separation from
service” has occurred. Any such written election shall be deemed part of the
Agreement.
(f)    “Specified Employee” shall mean an individual determined by the Board of
Directors, Compensation Committee of the Board of Directors or their delegate to
be a specified employee as defined in subsection (a)(2)(B)(i) of Section 409A.
The Committee may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(i) of the Treasury Regulations for purposes of determining
“specified employee” status. Any such written election shall be deemed part of
the Agreement.
15.
Representations by Employee.

The Employee represents and warrants that he has full right, power and authority
to execute the terms of this Agreement; this Agreement has been duly executed by
the Employee and such execution and the performance of this Agreement by the
Employee does not result in any conflict, breach or violation of or default
under any other agreement or any judgment, order or decree to which the Employee
is a party or by which he is bound. The Employee acknowledges and agrees that
any material breach of the representations set forth in this Section 15 will
constitute Cause under Section 6.
16.
Arbitration.

Any controversy or claim arising out of or relating to this Agreement or the
breach thereof, or arising out of Employee’s employment and the termination of
such employment, shall be settled by arbitration in Connecticut, in accordance
with the employment dispute rules then existing of the American Arbitration
Association, before a single arbitrator appointed in accordance with such rules.
The arbitrator shall have authority to grant any form of appropriate relief,
whether legal or equitable in nature. Judgment on the award may be entered in
any court having jurisdiction. The parties shall be free to pursue any remedy
before the arbitrator that they shall be otherwise permitted to pursue in a
court of competent jurisdiction. As a material part of this agreement to
arbitrate claims, the Employee and the Company expressly waive all rights to a
jury trial in court on all statutory or other claims. The award of the
arbitrator shall be final and binding. The costs of the American Arbitration
Association and the arbitrator will be borne


12

--------------------------------------------------------------------------------




equally by the Company and the Employee. Nothing contained herein, however,
shall limit the right of the Company or any of its affiliates to seek equitable
or other relief from any court of competent jurisdiction for violation of any
provision of Sections 4 and 5 above.
17.
Recoupment.

The Employee hereby acknowledges and agrees that the all payment of
incentive-based compensation payable to the Employee by the Company or its
affiliates (whether under this Agreement or otherwise) shall be subject to any
applicable clawback or recoupment policy of the Company, as such policy may be
amended and in effect from time to time, and shall be subject to recoupment as
otherwise required by applicable law or applicable stock exchange listing
standards, including, without limitation, Section 10D of the Securities Exchange
Act of 1934, as amended.
18.
Notices.

All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if sent by private overnight mail service (delivery confirmed by such
service), registered or certified mail (return receipt requested and received),
telecopy (confirmed receipt by return fax from the receiving party) or delivered
personally, as follows (or to such other address as either party shall designate
by notice in writing to the other in accordance herewith):
If to the Company:
Alexion Pharmaceuticals, Inc.
100 College Street
New Haven, Connecticut 06510
Telephone: (203) 272-2596
Fax: (203) 271-8198
Attn: General Counsel


If to the Employee: to the Employee’s Address on file with the Company.
19.
General.

(a)    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Connecticut applicable to agreements
made and to be performed entirely in Connecticut by Connecticut residents.
(b)    This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof, except for the Proprietary Information and Inventions
Agreement and the Indemnification Agreement. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,


13

--------------------------------------------------------------------------------




and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.
(c)    This Agreement may be amended, modified, superseded, canceled, renewed or
extended, and the terms or covenants hereof may be waived, only by a written
instrument executed by the parties hereto, or in the case of a waiver, by the
party waiving compliance. The failure of a party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by a party of the breach of any term
or covenant contained in this Agreement, whether by conduct or otherwise, or any
one or more or continuing waivers of any such breach, shall constitute a waiver
of the breach of any other term or covenant contained in this Agreement.
(d)    This Agreement shall be binding upon the legal representatives, heirs,
distributees, successors and assigns of the parties hereto. The Company may not
assign its rights and obligation under this Agreement without the prior written
consent of the Employee, except to a successor of substantially all the
Company’s business which expressly assumes the Company’s obligations hereunder
in writing. In the event of a sale of all or substantially all of the assets of
the Company, the Company shall use its best efforts to cause the purchaser to
expressly assume this Agreement. The Employee may not assign, transfer, alienate
or encumber any rights or obligations under this Agreement, except by will or
operation of law, provided that the Employee may designate beneficiaries to
receive any payments permitted under the terms of the Company’s benefit plans.
(e)    If any portion or provision of this Agreement shall to any extent be
declared illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
(f)    Provisions of this Agreement shall survive any termination of employment
if so provided herein or if necessary or desirable fully to accomplish the
purposes of other surviving provisions, including without limitation, the
obligations of the Employee under Section 5 hereof. Upon termination of the
Employee’s employment hereunder by either the Employee or the Company as
permitted hereby, all rights, duties and obligations of the Employee and the
Company to each other pursuant to this Agreement shall cease, except for the
provisions hereof that contemplate performance after termination, including
without limitation the obligations of the Employee under Section 5 hereof.
(g)    This Agreement is intended to comply with the applicable requirements of
Section 409A and shall be construed accordingly. Each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments. In no event shall the Company have any liability
relating to the failure or alleged failure of any payment or benefit under this
Agreement to comply with, or be exempt from, the requirements of Section 409A.
Any taxable reimbursement due under the terms of this Agreement shall be paid no
later than


14

--------------------------------------------------------------------------------




December 31 of the year after the year in which the expense is incurred and
shall comply with Treas. Reg. § 1.409A-3(i)(1)(iv).


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
ALEXION PHARMACEUTICALS, INC.






By: _/s/ Clare Carmichael__________________________
Name: Clare A. Carmichael
Title: EVP & Chief Human Resources Officer






EMPLOYEE






__/s/ David Anderson______________________________
David J. Anderson


15